DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bang (US 20200089369).
Regarding claim 1: Bang teaches a touch substrate, comprising: a base substrate, a touch driving electrode, a touch sensing electrode and a grounding electrode; wherein the touch driving electrode, the touch sensing electrode and the grounding electrode are located on the base substrate and insulated from one another (Figs. 10-15, 21-25 and paragraph [0125-0146] teach a base substrate 51, a touch driving and sensing electrodes 510/520 and grounding electrode 563 are located on the base substrate 51 and insulated from each other); wherein an orthographic projection of the grounding electrode on the base substrate and orthographic projections of the touch driving electrode and the touch sensing electrode on the base substrate have a non-overlapping region with each other (Figs. 10-15, 21-25 and paragraph [0125-0146] teach an orthographic projection of the grounding electrode 563 and the touch electrode 510/520 have non-overlapping region with each other).

Regarding claim 2: Bang teaches wherein the touch driving electrode comprises a plurality of driving electrode blocks arranged in array, and the touch sensing electrode comprises a plurality of sensing electrode blocks arranged in array; and the touch driving electrode further comprises a plurality of first bridging sub electrodes configured to electrically connect the adjacent driving electrode blocks and arranged on a layer different from a layer on which the plurality of driving electrode blocks is arranged, or the touch sensing electrode further comprises a plurality of second bridging sub electrodes configured to electrically connect the adjacent sensing electrode blocks and arranged on a layer different from a layer on which the plurality of sensing electrode blocks (Figs. 4-5, 10-15 and paragraph [0066-0075, 0098-0102] teach a plurality of touch electrode blocks including driving and sensing electrode blocks arranged in rows and columns 510/520, further including a plurality of bridge electrodes 522 configured to electrically connect the adjacent electrode blocks and arranged on a different layer).

Regarding claim 3: Bang teaches further comprising: a grounding wire located on the base substrate, wherein the grounding wire is electrically connected with the grounding electrode (Figs. 4-5, 14-15 and paragraph [0078-0080, 0131, 0138-0142] teach a grounding wire GNL located on the base substrate and electrically connected with the grounding electrode 563).

Regarding claim 4: Bang teaches wherein the grounding electrode is arranged on the same layer with the driving electrode blocks and the sensing electrode blocks (Figs. 10-15, 21-25 and paragraph [0115-0119, 0129-0146]).

Regarding claim 5: Bang teaches further comprising: a floating electrode, wherein the floating electrode is arranged on the same layer with the driving electrode blocks and the sensing electrode blocks in an insulated mode; the floating electrode is located between the driving electrode blocks and the grounding electrode; and/or the floating electrode is located between the sensing electrode blocks and the grounding electrode (Figs. 10-15, 21-25 and paragraph [0115-0119, 0129-0146] #561).

Regarding claim 6: Bang teaches wherein the floating electrode surrounds the grounding electrode (Figs. 10-15, 21-25 and paragraph [0115-0119, 0129-0146] #561 floating electrode surrounds side of the grounding electrode 563).

Regarding claim 7: Bang teaches wherein a shape of the floating electrode is the same as a shape of a border of the grounding electrode (Figs. 10-15, 21-25 and paragraph [0115-0119, 0129-0146] #561 floating electrode similar shape as a border of the grounding electrode 563).

Regarding claim 8: Bang teaches wherein the floating electrode is a strip electrode, and a long edge of the floating electrode is parallel to an adjacent side edge of the grounding electrode (Figs. 10-15, 21-25 and paragraph [0115-0119, 0129-0146] #561 floating electrode is a strip electrode and a parallel to an adjacent side of the grounding electrode 563).

Regarding claim 9: Bang teaches wherein the grounding wire is arranged on the same layer with the bridging sub electrodes (Figs. 7, 10, 16, 25 and paragraph [0071, 0078-0080, 0131, 0136-0142] teach the grounding wire GNL and bridge electrode 522 arranged on the same layer).

Regarding claim 10: Bang teaches wherein the grounding electrode is located on one side of the base substrate away from the driving electrode blocks and the sensing electrode blocks (Figs. 10-15, 21-25 and paragraph [0125-0146] teach the grounding electrode 563 is located on one side of the base substrate 51 and gapped away from the driving and sensing electrode blocks 510/520).

Regarding claim 11: Bang teaches wherein the orthographic projection of the grounding electrode on the base substrate does not overlap with the orthographic projections of the touch driving electrode and the touch sensing electrode on the base substrate (Figs. 10-15, 21-25 and paragraph [0125-0146]).

Regarding claim 12: Bang teaches wherein the grounding wire is arranged on the same layer with the grounding electrode (Fig. 16 and paragraph [0138-0142, 0156-0162] #GNLb and #563 on same layer).

Regarding claims 16-17: Bang teaches wherein an orthographic projection of a gap region between the driving electrode blocks and the sensing electrode blocks on the base substrate and the orthographic projection of the grounding electrode on the base substrate have an overlapping region with each other; and wherein the grounding electrode is located in the gap region (Figs. 10-15, 21-25 and paragraph [0125-0146] teach a gap region between 511 and 520 electrode blocks and the grounding electrode 563 have an overlapping region with the gap region and located in the gap region).

Regarding claim 18: Bang teaches wherein the grounding electrode is a long-strip-shaped electrode, and a long edge of the grounding electrode is parallel to adjacent edges of the driving electrode blocks and the sensing electrode blocks (Figs. 10-15, 21-25 and paragraph [0125-0146] #563).

Regarding claim 20: Bang teaches a display device, comprising the touch substrate according to any one claim 1 and a display panel; wherein the touch substrate is attached to one side of a light emitting surface of the display panel, or, the touch substrate is embedded in the display panel (Figs. 1-2, 35-36 and paragraph [0045-0060, 0188-0197] teach a display device 1 comprising the touch substrate 50 as claim 1 and a display panel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (US 20200089369) in the view of Seo (US 20130088448).

Regarding claim 13: Bang does not explicitly disclose wherein a hollowed-out region exists in the driving electrode blocks and/or the sensing electrode blocks; and an orthographic projection of the hollowed-out region on the base substrate and the orthographic projection of the grounding electrode on the base substrate have an overlapping region with each other.
However, Seo teaches wherein a hollowed-out region exists in the driving electrode blocks and/or the sensing electrode blocks; and an orthographic projection of the hollowed-out region on the base substrate and the orthographic projection of the grounding electrode on the base substrate have an overlapping region with each other (Figs. 3A-5B and paragraph [0032-0046] teach a hollowed-out region exists in the driving electrode blocks and/or the sensing electrode blocks 212; and the grounding electrode 213 having an overlapping orthographic projection of the hollowed-out region). It would have been obvious for a person skilled in the art, before the effective filing date of the invention to modify Bang’s invention by including above teachings of Seo, because utilizing such arrangements of the grounding and the touch electrodes are very well-known and widely used in the art in order to improve touch detection, as taught by Seo. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claims 14-15: Combination of Bang and Seo teach wherein the hollowed-out region is located in a center region of the driving electrode blocks and/or the sensing electrode blocks; and wherein the grounding electrode is located in the hollowed-out region (Seo in Figs. 3A-5B and paragraph [0032-0046] #213). See claim 13 rejection for combination reasoning of Bang and Seo, same rationale applies here.


Regarding claim 19: Combination of Bang and Seo teach wherein an occupied area of the grounding electrode is 20%-40% of that of the driving electrode blocks and the sensing electrode blocks (Bang in Figs. 10-15, 21-25 and paragraph [0125-0146] and Seo in Figs. 3A-5B and paragraph [0032-0046] #213). See claim 13 rejection for combination reasoning of Bang and Seo, same rationale applies here. Furthermore, the Examiner would like to point out that it would have been obvious to one skilled in the art before the effective filing date of the invention to modify size of the Bang’s grounding electrode because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/Primary Examiner, Art Unit 2622